Citation Nr: 1439964	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to a beginning date prior to June 12, 2012, for Dependents Educational Assistance (Chapter 35) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active service from September 2007 to July 2009.  The appellant is the Veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 administrative decision by the Department of Veterans Affairs (VA) Education Center in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013). 


FINDINGS OF FACT

1.  In a June 12, 2012, rating decision, the Veteran was found to be permanently and totally disabled effective March 8, 2012, after the appellant's eighteenth birthday, but before her twenty-sixth birthday, and the appellant applied for Chapter 35 educational assistance benefits in August 2012.

2.  In a September 2012 letter, the appellant was informed of her right to choose a Chapter 35 educational assistance benefit beginning date of either March 8, 2012, the effective date if the Veteran's permanent and total rating, or June 12, 2012 (the date of the decision notifying the Veteran of her permanent and total rating.  She was informed that if she did not make an election within 60 days, the date would be June 12, 2012.

3.  The appellant did not respond with her choice of a beginning date within the allotted 60 day time and a beginning date of June 12, 2012, was appropriately assigned.   

CONCLUSION OF LAW

The criteria for a beginning date of eligibility prior to June 12, 2012, for Chapter 35 educational assistance benefits have not been met.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and to assist claimants in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the appellant in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Where eligibility to receive educational assistance is derived from a Veteran with a permanent and total disability, a child's period of eligibility may begin after that child's eighteenth birthday if VA first finds the Veteran has a permanent and total disability after the child's eighteenth birthday, but before the child's twenty-sixth birthday.  38 C.F.R. § 21.3041(a)(2) (2013).  

The record shows that the Veteran became permanently and totally disabled for VA purposes on March 8, 2012, and basic eligibility under Chapter 35 for the Veteran's dependents was established as of that date.  VA notified the Veteran of the decision in a letter dated June 12, 2012.  The appellant's birth date is August [redacted], 1989, so she turned 18 on August [redacted], 2007, but she was under 26 on March 8, 2012.  Thus, the appellant was eligible to receive Chapter 35 educational assistance benefits. 

If the effective date of the permanent and total rating occurs after the child's eighteenth birthday, but before the child's twenty-sixth birthday, the child may elect the beginning date of the period of eligibility.  The child can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the Veteran of the Veteran's permanent and total rating, or any date in between.  The period of eligibility ends the earlier of the date the Veteran is no longer rated permanent and total disabled, or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(ii) (2013).

VA must provide written notice to certain eligible children informing them of their right to elect the beginning date of their period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect a beginning date within 60 days of the VA's written notice informing the child of the right to elect a beginning date, the period of eligibility beginning date will be the date of the VA's decision that the Veteran had a permanent and total disability.  38 C.F.R. § 21.3041(i) (2013).

In a September 11, 2012, letter, the appellant was notified of her eligibility to receive Chapter 35 educational assistance benefits.  She was informed of her right to choose a beginning date of March 8, 2012; June 12, 2012; or any date between those two dates.  She was also notified that VA must receive her choice within 60 days or a beginning date of June 12, 2012, would be assigned.  

In a letter received on December 5, 2012, more than 60 days following the September 11, 2012 letter, the appellant elected a beginning date of March 1, 2012, which was not a beginning date option.

The appellant has asserted that as she was enrolled in school at the time she became eligible to receive Chapter 35 educational assistance, it should have been assumed that she would elect a beginning date of March 8, 2012.  However, the law is clear and specific.  In the absence of evidence showing that VA received notification on or before November 11, 2012, that the appellant elected a Chapter 35 educational assistance beginning date prior to June 12, 2012, the Board finds that entitlement to an earlier beginning date for that benefit is not warranted.  

In reaching this decision, the Board is sympathetic to the appellant's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that where, as here, the preponderance of the evidence is against the appellant's claim, that claim must be denied.  An election for an earlier beginning date was not received within 60 days of written notification.  Therefore, the beginning date of June 12, 2012, the date of the decision adjudicating permanent and total disability, is assigned.


ORDER

Entitlement to a beginning date prior to June 12, 2012, for Chapter 35 educational assistance benefits is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


